         Case 1:17-cr-00123-LAP Document 885 Filed 02/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 17-CR-123 (LAP)

CARLOS MOTA,                                             ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Defendant Carlos Mota’s motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A).                The

Government shall respond to Mr. Mota’s motion no later than

March 1, 2021.      Mr. Mota may reply no later than March 15, 2021.

The Clerk of the Court shall mail a copy of this order to Mr.

Mota.

SO ORDERED.

Dated:       February 8, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
